          Case 1:19-cv-02565-ADC Document 64-3 Filed 12/13/20 Page 1 of 5



                         IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF MARYLAND

TERRI COWGILL,                     )
                                   )
     Plaintiff,                    )
                                   )
  v.                               )
                                   )                 CASE NO. 1:19-cv-02565-ADC
FIRST DATA TECHNOLOGIES, INC., and )
FISERV SOLUTIONS, LLC,             )
                                   )
     Defendants.                   )
                                   )
                                   )

  *   *       *      *       *       *       *      *       *       *       *       *       *


                     DECLARATION OF E. PATRICK MCDERMOTT

       I, E. Patrick McDermott being over 18 years of age and having personal

knowledge of the following facts, state:

       1.      I am a member of the Maryland, New Jersey, and Florida bars.

       2.      I submitted my Notice of Appearance on December 7, 2020.

       3.      I submit this declaration in support of Plaintiff Terri Cowgill’s Opposition

to First Data’s Motion to Strike.

       4.      I certify that Exhibits 3, 10, 11, 12, 13, 14, 15, and 17, filed with Cowgill’s

Opposition to First Data’s Motion for Summary Judgment, and at issue in this present

motion by First Data, are respective true and accurate copies of excerpts from the Equal

Employment Opportunity Commission (“EEOC”) file obtained by Cowgill pursuant to a

Freedom of Information Act (“FOIA”)

       5.      Cowgill’s FOIA Request is attached here as Exhibit 1.

       6.      Attached as Exhibit 2 is a true and accurate computer screen print of the
        Case 1:19-cv-02565-ADC Document 64-3 Filed 12/13/20 Page 2 of 5



EEOC website where that FOIA information was download by Cowgill.

       7.     I also accessed this site and downloaded this same file so that I can certify

that these EEOC documents subject to the Motion to Strike are true and accurate copies of a

document from that EEOC file.

       8.     This EEOC file was, at all relevant times, equally available to First Data.

       9.     Exhibit 16 is a true and accurate copy of Cowgill’s medical records.


                     /s/ E. Patrick McDermott
                     Signature of E. Patrick McDermott

                     DATED: December 12, 2020
                                              EXHIBIT 1
     Case 1:19-cv-02565-ADC Document 64-3 Filed 12/13/20 Page 3 of 5
                                                                                           801 Market Street, Suite 1300
                                                                                            Philadelphia, PA 19107-3127
                    U.S. EQUAL EMPLOYMENT OPPORTUNITY COMMISSION                                Toll Free: (877) 869-1802
                                                                                                      TTY (215) 440-2610
                                 Philadelphia District Office                                         FAX (215) 440-2606
                                                                                                 Website: www.eeoc.gov



                                            July 01, 2019



Via: terricowgill@hotmail.com
Ms. Terri A Cowgill
121 East North Street
Waynesboro, PA 17268


Re: FOIA No.: 530-2019-014309; EEOC No.: 846-2016-24046C
Cowgill v. First Data


Dear Ms. Cowgill:

Your request under the Freedom of Information Act (FOIA), 5 U.S.C. § 552, received by the EEOC
Philadelphia District Office on July 01, 2019, is assigned to the [ X ] Simple [ ] Complex [ ] Expedited
track with the above FOIA number.

[ X ] EEOC will make every effort to issue a determination on your request on or before July 30, 2019.
FOIA and EEOC regulations provide 20 working days to issue a determination on a request, not
including Saturdays, Sundays and federal holidays. In unusual circumstances, EEOC may extend
the 20 working days by 10 additional working days or stop processing your request until you respond
to our request for fee or clarifying information. Should EEOC take an extension or stop processing
your request, notice will be issued prior to the expiration of the 20 working days.

[ ] EEOC will make every effort to issue a determination on your request on or before July 30, 2019.
FOIA and EEOC regulations, at 29 C.F.R. § 1610.9(d), provide 20 working days to issue a
determination on a request, not including Saturdays, Sundays and federal holidays. As provided in 5
U.S.C. § 552(a)(6)(B) (2016), due to unusual circumstances we hereby provide you with the required
written notice that we are extending by ten (10) working days the time in which we shall respond
based upon:

        [ ] the need to search for and collect the requested records, if any exist, from field offices or
            other establishments that are separate from this office;

        [ ] the need to search for, collect, and appropriately examine a voluminous amount of
            separate and distinct records which are demanded in a single request; or

        [ ] the need for consultation with another agency, or two or more components of this agency,
            having a substantial interest in the determination of the request.

[ ] Your “unperfected” request under the FOIA was received on July 01, 2019. The request will not be
processed until it is perfected by the submission to this office a copy of a “Filed” marked court
Complaint on the above charge. 29 C.F.R. § 1610.5(b)(3). Failure to submit a copy of the “Filed”
marked Complaint within 30 days of your receipt of this letter may result in the administrative closure
of your request. Upon receipt of the “Filed” marked Complaint, your request will be perfected and
processing will begin. At that time, EEOC will issue a letter acknowledging receipt of your perfected
FOIA request, providing the name of the person who will be processing your request, and the date by
which you may expect to receive a response from me.
               Case 1:19-cv-02565-ADC Document 64-3 Filed 12/13/20 Page 4 of 5
Request Status/Document Retrieval

                                                               EXHIBIT 2


    Request Details



    Click on Request # to view request details.



                Request #                              Description                         Fee Due

      530-2019-014309                        Copy of the administrative file for   0.00
      (https://publicportalfoiapal.eeoc.gov/app/CreateRequest.aspx?
                                             this charge
      edit=91265)



    Showing 1 to 1 of 1 entries

                                                                                          Previous   1   Next


    Showing 1 to 1 of 1 entries

      Previous (https://publicportalfoiapal.eeoc.gov/app/RequestStatus.aspx#)

      1 (https://publicportalfoiapal.eeoc.gov/app/RequestStatus.aspx#)

      Next (https://publicportalfoiapal.eeoc.gov/app/RequestStatus.aspx#)




                                                     Refresh     Export


  EEOC Home (http://www.eeoc.gov/)| Freedom of Information Act (http://www.eeoc.gov/eeoc/foia/index.cfm) | Open
             Government (http://www.eeoc.gov/open/index.cfm)| EEOC Office List and Jurisdictional Map
    (http://www.eeoc.gov/field/index.cfm) | EEOC Overview (http://www.eeoc.gov/eeoc/index.cfm)| Privacy Policy
                                  (https://www.eeoc.gov/eeoc/privacy/index.cfm)



                               © 2016 Equal Employment Opportunity Commission.
     Case 1:19-cv-02565-ADC Document 64-3 Filed 12/13/20 Page 5 of 5



[ ] Your request for expedited processing is not a proper request. If a “compelling need” exists for the
records you request, please promptly submit a statement, certified to be true and correct to the best
of your knowledge and belief, describing the reasons processing of your request should be expedited.
You may also submit your certified statement by mail to our office address in the letterhead above.
Upon receipt of your certified statement, EEOC will adjudicate your request and notify you of the
decision within ten (10) calendar days.

You may contact the FOIA Requester Service Center for status updates on your FOIA request or for
FOIA information toll free at (877) 869-1802, or our non-toll free number 202-663-4634, or by e-mail
to FOIA@eeoc.gov, or by facsimile to (202) 653-6034, or by mail to our office address in the
letterhead above. Additionally, if your request was filed online through the FOIAXpress Public Access
Link (PAL), you may monitor its status at https://publicportalfoiapal.eeoc.gov. You may also contact
the EEOC FOIA Public Liaison, Stephanie D. Garner, for assistance.

                                             Sincerely,


                                             Bridget Lange for
                                             ______________________________________
                                             Jamie R. Williamson
                                             District Director
                                             PHILFOIA@eeoc.gov
